Title: To Benjamin Franklin from the Marquis de Lafayette, [7 March 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Sunday morning [March 7, 1779]
Inclos’d I have the honor to send a letter which I beg leave to Reccommend to your excellency that (if possible) Mr Blodget Might obtain the leave of Coming to Paris— I am just Going to Versailles, and if you have any Commands for me they shall ever be well Come.
With the highest Regard and sincerest affection I have the honor to be Dear Sir Your most obedient humble Servant
Lafayette

Had you any interesting paper I’d thank you for ’em. I beg also you would let me know When you intend to write by the Alliance

